DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 4-6 and 10 regarding the rejection under 35 U.S.C. 112(b), are not persuasive. Although the Examiner agrees that the phrase “self-warming elements” could be considered to describe a hand warmer type device, it is unclear if that is all that the term is describing or if there are other devices that could fall under the term. Additionally, using hand warmer type devices at the end of handle bars is not something that is commonly known in the art, so implying that the term “self-warming elements” would be known by one having ordinary skill in the art is not persuasive.
Regarding Applicant’s argument that “Cane does not show or describe at least this feature as the Examiner has recognized. Differently, the main bars in Cane include a handle cap 22, which is part of the IV pole. (See, e.g., Cane, paragraphs [0024] and [0033], and FIG. 8A.),” the Examiner respectfully disagrees. The Applicant does not define nor show a door in their specification or drawings. As best understood, the door simply needs to block and allow access to the at least one compartment. Therefore, Cane’s end cap can be considered a door. Although Cane could continue to be used for rejecting many of the claims, for purpose of compact prosecution, the Examiner has relied on Hall for the main teachings of the claims. 
Regarding Applicant’s argument that “Regarding the rejection of claim 1 over Schumacher in view of Robertson, the Examiner admits Schumacher does not disclose a collapsible lying surface, but alleges "Robertson teaches a patient support surface which comprises different sections which are collapsible when removed from the stretcher frame," and that one skilled in the art would have modified Schumacher in view of Robertson. (Office Action, pp. 11-12.) Applicant respectfully disagrees. Independent claim 1 recites, "a collapsible lying 6 Schumacher FIGS. 1 and 2. As this patient surface of Robertson shown in FIG. 11 below must be connected to the main bars in Schumacher shown in FIGS. 1 and 2 below, the surface from Robertson would no longer be collapsible. If the surface were collapsible, the stretcher would be prevented from performing its primary function. As such, there is no valid rationale for supporting aprimafacie case of obviousness,” the Examiner respectfully disagrees. Applicant is arguing that the collapsible surface of Robertson is only collapsible when removed from the stretcher and that is different from the claimed invention. However, nothing in claim 1 requires the collapsible surface be collapsible when in use. Therefore, Applicant’s argument is not persuasive. Additionally, due to the addition of the door to Claim 1, the Examiner now relies on US Patent No. 5,918,331 to Hall et al. as discussed below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the door, the self- warming elements, the heating elements, the compartment, and the battery must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 includes the limitation “self-warming elements”. The term “self-warming elements” invokes 35 U.S.C. 112(f) since there is not sufficient structure in the limitation to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 11, 12, 14 and 16-18  is/are rejected under 35 U.S.C. 102(b) as being anticipated by Hall et al. (US 5,918,331), hereinafter referred to as Hall. 
Regarding Claim 1, Hall discloses a stretcher for transporting individuals requiring medical care (stretcher style intensive care unit 10, see Figs. 1-11 of Hall), comprising: main bars (the elongated longitudinal side portions as pointed to in annotated copy of Fig. 1 of Hall); and a collapsible lying surface (stretcher 15 as shown in phantom in Figs. 3-5 of Hall) arranged between the main bars (see at least Figs. 5 and 6 of Hall which shows the collapsible surface between the vertical planes of the main bars and also note that when collapsed the surface will be positioned between the main bars), wherein the main bars comprise: at least one accommodation compartment for accommodating medical instrumentation and/or drugs: and at least one door which allows access to the at least one accommodation compartment (see the doors shown in Figs. 1, 5, and 6 opening to storage cavities within the main bars as described in col. 4, line 59-Col. 5, line 7).

    PNG
    media_image1.png
    545
    668
    media_image1.png
    Greyscale

Regarding Claim 2, Hall discloses the stretcher according to claim 1, wherein the main bars are at least partially hollow tubes containing the at least one compartment (see at least Figs. 1, 3, and 4 showing at least partially hollow tubes forming the main bars).
Regarding Claim 8, Hall discloses the stretcher according to claim 1, wherein the at least one compartment comprises an infusion system, the infusion system comprising pumps or gas patrons (see at least Col. 5, lines 5-7 of Hall which teaches “the defibrillator and the syringe infusion pump are located behind hinged doors”).  
Regarding Claims 11 and 12, Hall discloses the stretcher according to claim 1, wherein the stretcher further comprises an independent power supply arranged in one of 
Regarding Claim 14, Hall discloses the stretcher according to claim 1, wherein the main bars are at least partially made of a carbon reinforced polymer material (see at least Col. 5, lines 25-30 of Hall which describes forming the unit out of a carbon reinforced resin).  
Regarding Claim 16, Hall discloses the stretcher according to claim 1, wherein the main bars comprise handles at the ends of the main bars the handles having a reduced diameter compared to the main bars (see handles 14 of Hall).  
Regarding Claims 17 and 18, Hall discloses the stretcher according to claim 1, wherein the main bars comprise a sensor system for measurement of vital parameters, the sensor system arranged inside the at least one accommodation compartment and wherein the main bars comprise a monitor connected to the sensor system (see at least Col. 4, lines 7-11 of Hall which disclose a multifunctional monitor capable of providing electrocardiogram, heart rate, non-invasive blood pressure, invasive blood pressure, pulse oximetry, and temperature measurement all through appropriate transducers).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Schoff et al. (US 2009/0211026), hereinafter referred to as Schoff.
Regarding Claim 3, Hall discloses the stretcher according to claim 1, but does not explicitly disclose wherein the main bars comprise lighting devices.  
However, Schoff teaches lighting devices positioned on main bars of the stretcher (see the plurality of lights 70 shown in at least Fig. 1 of Schoff). 
One having ordinary skill in the art at the time the invention was filed would find it obvious to include lighting devices on Hall’s stretcher for the purpose of aiding the individuals moving the stretcher to have an illuminated view (see at least paragraph [0026] of Schoff).
Regarding Claim 4, Hall in view of Schoff make obvious the stretcher according to claim 3. Schoff further teaches wherein the lighting devices comprise first lighting devices arranged at an end of the lying surface for illuminating the head of the transported individual (see at least Fig. 1 of Schoff which shows one of the plurality of lights positioned near a head of an individual and the opposite end of the stretcher).
One having ordinary skill in the art at the time the invention was filed would find it obvious to include a lighting device at an end of the lying surface of Hall’s stretcher for the purpose of aiding the individuals moving the stretcher to have an illuminated view of an individual’s head (see at least paragraph [0026] of Schoff).
Regarding Claim 5, Hall in view of Schoff make obvious the stretcher according to claim 4. Schoff further teaches wherein the first lighting devices are arranged at an 
One having ordinary skill in the art would find it obvious to apply the lighting device of Schoff to Hall’s stretcher at end regions of the main bars in order to illuminate the user’s head and/or feet. Note that since Hall does not have lateral members forming part of the stretcher frame at ends of the stretcher as Schoff teaches, one having ordinary skill in the art at the time the invention was filed would find it obvious to position light sources near end portions of the main bars for the same purpose of illuminating a user’s head/feet.
Regarding Claim 6, Hall in view of Schoff make obvious the stretcher according to claim 5. Schoff further teaches wherein the lighting devices comprise second lighting devices arranged at the lower area of the main bars for illuminating the ground or at the ends of the main bars 2Application No. 16/307,451Docket No.: 102091.0004PAmendment dated May 10, 2021Reply to Office Action of December 9, 2020(see light source 23 as shown in at least Fig. 1 and discussed in paragraph [0023] of Schoff). 
One having ordinary skill in the art at the time the invention was filed would find it obvious to include a lighting device arranged at the lower area of the main bars for illuminating the ground or at the ends of the main bars (see at least Fig. 1 of Schoff). Note that since Hall does not have lateral members forming part of the stretcher frame at ends of the stretcher as Schoff teaches, one having ordinary skill in the art at the time the invention was filed would find it obvious to position light sources near end portions of the main bars for the same purpose of illuminating a ground region. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Valentino et al. (US 2013/0168987), hereinafter referred to as Valentino
Regarding Claim 7, Hall discloses the stretcher according to claim 1, but does not disclose wherein the main bars are at least partially coated with a luminescent material.  
However, Valentino discloses a stretcher comprising a light strip (140 of Valentino) comprising phosphorescent materials (see at least paragraph [0062] of Valentino). One having ordinary skill in the art at the time the invention was filed would find it obvious to include a light strip as taught by Valentino on Hall’s stretcher for the purpose of illuminating the stretcher in poor lighting or poor visibility environments (see at least paragraph [0062] of Valentino).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Gifford et al. (US 7,671,299) hereinafter referred to as Gifford.
Regarding Claim 9: Hall discloses the stretcher according to claim 1, but does not disclose wherein the main bars comprise heating elements arranged at the ends of the main bars. 
However, Gifford teaches a heating element arranged inside of handlebars for the purpose of “provid[ing] heat to keep [an] operator’s hands warm from within the handlebar”. 
One having ordinary skill in the art at the time the invention was filed would find it obvious to include a heating element within the handles of Hall for the purpose of heating the handles for keeping a user’s hands warm during use. 
Regarding Claim 10: Hall in view of Gifford make obvious the stretcher according to claim 9, wherein the main bars comprise self-warming elements arranged at the ends of the main bars (see the handles of Hall positioned at ends of the main bars and the warming elements of Gifford positioned within the handles). 

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Wong (US 2009/0313759) hereinafter referred to as Wong.
Regarding Claim 13: Hall discloses a stretcher according to claim 1, but does not disclose wherein the stretcher comprises a belt apparatus for carrying the stretcher.
However, Wong teaches a stretcher comprising lifting belts (see belts 2, 3, 4, and 5 of Wong. 
One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize belts as taught by Wong with the stretcher of Hall for the purpose of enabling users to carry the stretcher in a variety of configurations (see at least the abstract of Wong).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619